



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Uniat, 2015 ONCA 197

DATE: 20150324

DOCKET: C57049

Watt, Lauwers and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher Uniat

Appellant

Paolo Giancaterino and Marco Sciarra, for the appellant

Kevin Rawluk, for the respondent

Heard and released orally: March 13, 2015

On appeal from the sentence imposed on April 15, 2013 by
    Justice Jacqueline Loignon of the Ontario Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant seeks leave to appeal and if leave is granted, appeals the
    sentence imposed upon him on counts of conspiracy to commit robbery and robbery
    arising out of a home invasion in Ottawa. The appellant pled guilty to both
    charges on the date fixed for his trial.

[2]

The sentencing judge imposed a sentence of seven years less credit of 15
    months for time spent in pre-sentence custody. The effective sentence,
    according to the information, is one of 2053 days, or slightly more than 68
    months in a federal penitentiary.

[3]

The appellant seeks a reduction in the term of imprisonment to four
    years. He not does say that the sentence imposed falls outside the range of
    sentence appropriate for the offences committed. Rather, he submits that the
    trial judge erred:


i.

by failing to give effect to the principle of parity in light of the
    sentences imposed on other participants in the offences;


ii.

by failing to consider several mitigating factors relevant to a
    determination of the quantum of sentence to be imposed;


iii.

by placing undue emphasis on the principles or objectives of
    denunciation and deterrence and too little weight on the rehabilitative prospects
    of the appellant; and


iv.

by assigning too much weight to the appellants youth record for cognate
    and other offences.

[4]

We do not agree and would not interfere with the sentence imposed at
    first instance.

[5]

The appellant, then an 18 year-old recidivist, who was on probation and
    bound by a firearms prohibition, armed himself with a shotgun en route to a
    home invasion robbery of several youthful residents of an Ottawa area apartment
    building. He held the victims at gun point. He threatened to shoot them. The
    gun was unloaded, but anyone facing its barrel would have no way of reaching
    that conclusion. Alone amongst the participants, the appellant was subject to a
    mandatory minimum term of imprisonment of four years.

[6]

The principle of parity does not require equivalent or near equivalent
    sentences to be imposed on all participants in a joint venture, irrespective of
    their role in the offence, their backgrounds and circumstances, and the manner
    in which their participation in the offences is resolved by the courts. The
    other principals were also youthful, but resolved their charges earlier on the
    basis of joint submissions. None had accumulated the impressive number of
    robbery convictions achieved by the appellant, or demonstrated such an
    unremitting unwillingness to abide by the terms of court orders or forms of
    release. The sentencing judge was well aware of the roles assigned to the
    others, their antecedents and the basis upon which their cases were resolved.
    The parity principle was not offended.

[7]

The sentencing judge properly considered denunciation and deterrence,
    both general and specific, as the predominant sentencing objectives. She was
    also entitled to consider the circumstances described in s. 348.1 of the
Criminal
    Code
as an aggravating factor: knowledge of occupancy of the apartment and
    the use of threats of violence to those occupants.

[8]

Nor did the sentencing judge lose sight of the objective of
    rehabilitation. But sadly there is little positive revealed about those
    prospects. The appellant has proceeded with depressing regularity from one
    robbery to another, ignoring along the way his obligations under existing court
    orders. The pre-sentence report paints a bleak picture about the future. The
    appellant exhibits no remorse. Despite his youth, rehabilitation must occupy a
    secondary place in this sentencing analysis. The sentencing judge accorded it
    its due.

[9]

In the end, we are satisfied that the sentencing judge properly applied
    the applicable principles and objectives of sentencing and imposed a sentence
    that was fit.

[10]

While
    leave to appeal sentence is granted, the appeal from sentence is dismissed.

David Watt
    J.A.

P. Lauwers
    J.A.

C.W.
    Hourigan J.A.


